DETAILED ACTION
This Office action is in reply to correspondence filed 25 May 2022 in regard to application no. 16/910,559.  Claims 9-20 have been cancelled.  Claims 1-8 and 21-32 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, a claim was objected to, and claims were rejected under 35 U.S.C. § 103 based on various combinations of the following references: Jaiswal et al., Austerlade et al., Brandt et al., Lau et al., Ren et al., Jarvis et al. and Spils et al.  Since then the claims have been amended, so further search and consideration were conducted.
Pillai (U.S. Publication No. 2015/0242951) discloses an investment calculator [title] that uses a person’s “charitable” performance as an indicator, [0016] and has some sort of measurement of “wealth potential”. [0015] But none of these, alone or combined, teach or suggest every feature of the claimed invention, in particular that a ranking of wealth is used as a targeting criterion for incentivizing a person to make a gift, in combination with the other elements of the present claims.
The objection is withdrawn based on the interview in which the Examiner and applicant agreed it was improper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694